RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3308-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

N.H.,

          Defendant,

and

D.H.,

     Defendant-Appellant.
___________________________

IN THE MATTER OF C.H.,
K.H., and J.H., minors.
___________________________

                   Argued October 14, 2021 – Decided November 9, 2021

                   Before Judges Hoffman, Whipple, and Geiger.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Burlington County,
            Docket No. FN-03-0080-19.

            Eric R. Foley argued the cause for appellant (Afonso
            Archie & Foley, PC, attorneys; Eric R. Foley, on the
            brief).

            Julia B. Colonna, Deputy Attorney General, argued the
            cause for respondent (Andrew J. Bruck, Acting
            Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Julie B.
            Colonna, on the brief).

            Noel C. Devlin, Assistant Deputy Public Defender,
            argued the cause for minors (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney; Noel C. Devlin, of
            counsel and on the brief).

PER CURIAM

      Defendant D.H.1 appeals from a Family Part's May 30, 2019 order finding

that he abused and neglected J.H. (Jennifer) within the meaning of N.J.S.A. 9:6-

8.21, and a February 24, 2020 order terminating the litigation. We affirm.

      We glean the following facts from the record. D.H. (Derek) and N.H.

(Nora) are the biological parents of three children: C.H. (Carter), born August

9, 2003, K.H. (Kayla), born February 11, 2007, and J.H. (Jennifer), born June 4,



1
  We use pseudonyms for ease of reference and initials to protect the identity of
the parties and to preserve the confidentiality of these proceedings. R. 1:38-
3(d)(10), (12).
                                                                           A-3308-19
                                       2
2012.    Derek and Nora divorced in 2017 and continued a custody battle

throughout the New Jersey Division of Child Protection and Permanency

Division's (Division) involvement.

        Judge Aimee R. Belgard conducted a four-day fact-finding hearing in

April and May 2019, at which the Division presented the testimony of Division

case worker Tami Sidweber, Division intake worker Jennifer Alleman, R.T.

(Rena), a third-party visitation supervisor, Dr. Laura Brennan, and Dr. Meryl

Udell. Derek and Nora did not testify at the hearing. Derek presented testimony

from Division permanency worker Chinoso Akunne. Nora did not present any

witnesses.

        The judge issued a May 30, 2019 order and comprehensive oral decision

determining that the Division proved by a preponderance of the evidence that

Derek sexually abused and neglected Jennifer. Based on the evidence presented,

Judge Belgard      made the    following   factual   findings   and   credibility

determinations.

        The judge found Sidweber, an experienced case worker, to be credible,

noting "[s]he was able to answer all the questions asked with ease" and provided

"straightforward," "intelligent answers, even on cross-examination." Sidweber's

notes, which were admitted into evidence, "confirm[ed] her testimony."


                                                                          A-3308-19
                                       3
      The Division received a referral from Carter's therapist on August 1, 2018,

regarding alleged physical abuse of Carter. Less than two weeks later, the

Division received a referral alleging that Derek sexually abused Jennifer in the

shower. When Sidweber interviewed Jennifer on August 15, 2018, she denied

anything inappropriate happened. When asked if Derek helps her great ready

for a shower, Jennifer responded, "I am six and I do it myself." She stated that

the bathroom door was locked, she washed herself alone, and no one came in to

check on her. Jennifer reported that no one sees her naked.

      During a second interview with Nora present, Jennifer reported that she

showered with Derek, who was wearing underwear at the time, and that he

placed her hand on his penis. Later during the same interview, Jennifer retracted

the statement and said she did not even take a shower.

      A third interview by a member of the Prosecutor's Office was terminated

because Jennifer did not want to speak with a male interviewer. Jennifer kept

stating that no one touched her, began to cry, and asked for her mother.

      On August 16, 2018, the Division received a call from Kayla, who

reported that Derek molested her when she was seven years old. The previous

day, Kayla told Sidweber that Derek had never touched her inappropriately.

When interviewed by Sidweber on August 17, Kayla stated that when she was


                                                                           A-3308-19
                                       4
seven years old, Derek put her hand on his penis while they were in bed together

during a trip to Vermont. Kayla also reported that the same thing happened on

another occasion. She stated that in both instances, Derek had no pants on.

      Kayla told Sidweber that after hearing what happened to Jennifer, she had

the courage to disclose what happened to her. She stated she did not previously

report Derek's conduct because she was afraid that he would go to jail.

      Sidweber interviewed Derek on September 25, 2018. Derek admitted that

during the incident with Jennifer, he was in the bathroom with her while wearing

only his boxer shorts. He used a poof to wash Jennifer. After initially stating

he was not in the shower with Jennifer, he later stated he was unsure about this.

Derek stated that while it was normal to stop showering with kids at age three,

he still showered with Jennifer because she was the baby, but he denied touching

her. Derek confirmed that his boxer shorts had a hole in the front, but denied

his penis came out. He denied Kayla's allegations.

      Dr. Brennan, a pediatrician, evaluated Jennifer and Kayla in August 2018.

Jennifer told him that she sometimes showers with Derek, who made her touch

and rub him in front while he was wearing underwear with a hole in the front.

She stated Derek had touched the top of her privates but never did so when she

was not in the shower. She expressed worry about him touching her private


                                                                           A-3308-19
                                       5
parts. Dr. Brennan found these statements significant. She recommended that

Jennifer be seen by a qualified mental health provider for evidence-based,

trauma-focused therapy for her history of sexual abuse and witnessing domestic

violence.

      Dr. Brennan's report indicated that the custody battle between Derek and

Nora and/or the multiple allegations made it difficult to interpret the alleged

events. She nevertheless found it significant that Kayla described two incidents

with Derek when she was seven, during which Derek placed her hand on his

genitals. She recommended similar therapy for Kayla.

      The judge found intake worker Alleman's testimony credible, noting she

provided straightforward answers without hesitation, even when the answer may

not have been helpful to the Division, and that her testimony was consistent with

her investigative summary. Alleman became involved with the family following

a December 2018 referral of inappropriate contact between Derek and Jennifer.

      Alleman interviewed Jennifer at school on December 4, 2018. Jennifer

relayed that during a trip to New York City with Derek, Kayla, and visitation

supervisor Rena, she shared a hotel bed with Derek, but did not report that

anything inappropriate happened. On December 7, 2018, Alleman interviewed




                                                                           A-3308-19
                                       6
Jennifer alone in her room. Jennifer told her that when Derek got back in bed

during the trip, she felt his naked legs and later said he touched her.

      When Jennifer was subsequently interviewed by the Prosecutor's Office

with Alleman present on December 13, 2018, Jennifer drew a picture of what

had occurred and explained that Derek's hand was on the inside and outside of

her "cha-cha," meaning her vaginal area. Kayla was also interviewed and again

reported that one of the hotel beds was for Jennifer and Derek.

      Derek hired Rena as a visitation supervisor. The judge found Rena's

testimony credible, noting her "straightforward candor, even on cross-

examination" and that she "provided detailed testimony with good recollect."

Although Rena now works as a babysitter for Nora, the judge "[did] not find this

weighed against her credibility."

      The judge rejected Derek's contention that Rena's testimony should be

discounted because her perspective had changed, thereby skewing her

observations.    The judge explained:       "Rather, the testimony of [Rena]

establish[ed] that after learning of why supervision was required, she became

vigilant and was careful in her observations, given the underlying concerns.

There was no indication [in] her detailed testimony that her observations were

in any way skewed."


                                                                          A-3308-19
                                        7
      Rena testified that during the third weekend visit that she supervised, she

learned why Derek needed to be supervised. As she was assisting Jennifer in

the bath, Jennifer told her that her dad could not see her naked because he had

made her touch his private parts in the shower.

      The next day, Rena accompanied Derek and the girls on a trip to New

York City to see the Rockettes. That night at the hotel, Rena slept with Kayla

in one bed and Derek slept with Jennifer in the other bed. Rena recalled that

Derek got out of bed to use the bathroom in the middle of the night, but she did

not know if he was wearing pants. The next morning, while Derek was still

sleeping, Jennifer whispered in Rena's ear that during the night, Derek pulled

off his pants and boxers under the covers. Later that day, Rena saw Derek lying

in bed with Jennifer with his hand over Jennifer's breast, groping her with his

thumb and rubbing her chest.

      Dr. Udell, a clinical psychologist utilized by the Division, performed

evaluations of the children, but the evaluations did not pertain to determining

what had happened. Instead, her role was to assess the children and determine

the proper treatment for them. The judge noted that significant documentation

contained in the Division's file was not provided to Dr. Udell. In particular, Dr.

Udell had not seen the reports stemming from the August 2017 and May 2018


                                                                            A-3308-19
                                        8
investigations that may have altered her understanding of the children's

credibility and her opinions. The judge found Dr. Udell's testimony to be

truthful, but she questioned the reliability of Dr. Udell's opinions and gave them

very little weight.

      Judge Belgard found that Jennifer's statements of taking a shower with

Derek, "specifically her second statement to Miss Sidweber and her statement

to Dr. Brennan," were admissible because they were "corroborated by [Derek's]

own statement during his September 25 interview, that he did, in fact, assist

[Jennifer] in the shower in the bathroom, using a poof to wash . . . her, while

wearing only boxer shorts, which had a hole in the front."

      The judge then provided a detailed recounting of Jennifer's other

statements, noting their consistency with Derek's admissions and explaining

why her inconsistent statements could be ruled out because of Derek's

admissions. The judge rejected Derek's contention that Jennifer's statements

regarding the shower incident were tainted by outside influence.         "To the

contrary, but for Dad's denial of inappropriate touching, his recitation of where,

how, and even what he was wearing during the shower with [Jennifer], otherwise

aligns perfectly with the recitation of where and how the shower occurred."




                                                                            A-3308-19
                                        9
      The judge found Jennifer's statement was further corroborated by her

"inappropriate sexualized knowledge," which "has been recognized as

corroboration of a child's hearsay statement regarding abuse," citing N.J. Div.

of Youth & Fam. Servs. v. Z.P.R., 351 N.J. Super. 427, 436 (App. Div. 2002).

      The judge also found Jennifer's two statements "to be trustworthy, not

only because [they were] sufficiently consistent, but because of the level of

detail that a young child of only six would otherwise unlikely know or

understand even if coached." The judge rejected Derek's argument that the

interview process was flawed or tainted and recognized that what Jennifer "was

being asked to reveal about her father was difficult and uncomfortable." She

noted that Jennifer was not repeatedly asked leading questions—"information

was offered by her of her own accord." The interviews ceased when Jennifer

became uncomfortable.

      The judge also found Jennifer's statement regarding the trip to New York

City to be admissible, noting her second statement to Alleman and statement to

the Prosecutor's Office were corroborated by Rena's direct observations of the

sleeping arrangements and Derek's physically molesting Jennifer while they

were supposedly napping the next day. The judge did not find there was

sufficient corroboration of Kayla's statements to admit them into evidence.


                                                                         A-3308-19
                                     10
      The judge determined that the Division established by a preponderance of

the evidence that Derek abused and neglected Jennifer under N.J.S.A. 9:6-

8.21(c)(3) by acts of sexual abuse, and under N.J.S.A. 9:6-8.21(c)(4)(B) by the

physical, mental, and emotional impairment caused by the harm he inflicted.

      A different judge entered a February 24, 2020 order terminating the

litigation, restricting Derek's contact with the children until further order of the

court, and limiting Derek's contact with Jennifer to therapeutic visitation, which

would take place only after Derek completed a psychological evaluation and

engaged "in psychoeducation and therapy specifically related to sexual trauma

and domestic violence and its impact on children . . . ." This appeal followed.

      Derek raises the following points for our consideration:

            POINT I

            THE   TRIAL   COURT    MISAPPLIED  THE
            PREVAILING LEGAL STANDARDS WHERE IT
            INCORRECTLY       DETERMINED      THAT
            SUFFICIENT CORROBORATION EXISTED TO
            RELY UPON A CHILD'S HEARSAY STATEMENTS
            TO MAKE A FINDING OF ABUSE AND NEGLECT
            PURSUANT TO N.J.S.A. 9:6-8.21 WHERE
            SEVERAL      INCONSISTENT      HEARSAY
            STATEMENTS EXIST IN THE RECORD WHICH
            REQUIRES REVERSAL.

                   A. August 2018 Investigation

                   B. December 2018 Investigation

                                                                              A-3308-19
                                        11
            POINT II

            THE COURT ABUSED ITS DISCRETION WHEN IT
            WOULD NOT ALLOW FOR AN ADDITIONAL
            TRIAL DATE TO CALL ITS EXPERT WITNESS.

            POINT III

            PURSUANT TO N.J.S.A. 9:6-8.50(b), THE DEFENSE
            WAS ENTITLED TO PRESENT ADDITIONAL
            WITNESSES INCLUDING AN EXPERT WITNESS
            ONCE THE COURT GRANTED DCPP'S MOTION
            TO AMEND THE COMPLAINT TO CONFORM TO
            THE PROOFS AND THE COURT COMMITTED
            REVERSIBLE ERROR BY FAILING TO PERMIT
            THE DEFENSE TO DO SO.

            POINT IV

            THE TRIAL COURT MISAPPLIED THE LAW
            REGARDING THE RELIABILITY OF THE
            CHILDREN'S     STATEMENTS     WHICH
            INDEPENDENTLY OR CONCURRENTLY WITH
            THE ISSUES RAISED IN POINT I CAUSED
            REVERSIBLE ERROR.

      "Abuse and neglect cases 'are fact-sensitive.'" N.J. Div. of Child Prot. &

Permanency v. E.D.-O., 223 N.J. 166, 180 (2015) (quoting N.J. Div. of Youth

& Fam. Servs. v. T.B., 207 N.J. 294, 309 (2011)). "The Division bears the

burden of proof at a fact-finding hearing . . . ." N.J. Div. of Youth & Fam. Servs.

v. A.L., 213 N.J. 1, 22 (2013) (citing N.J.S.A. 9:6-8.46(b)). To prevail in a Title

Nine proceeding, DCPP must show by a preponderance of the "competent,

                                                                             A-3308-19
                                       12
material and relevant evidence" that the parent or guardian abused or neglected

the affected child. N.J.S.A. 9:6-8.46(b); accord N.J. Div. of Youth & Fam.

Servs. v. P.W.R., 205 N.J. 17, 32 (2011) (quoting N.J.S.A. 9:6-8.46(b)). There

must be "proof of actual harm or, in the absence of actual harm," through

"competent evidence adequate to establish [the child was] presently in imminent

danger of being impaired physically, mentally or emotionally." N.J. Div. of

Youth & Fam. Servs. v. S.I., 437 N.J. Super. 142, 158 (App. Div. 2014) (citation

omitted). In determining whether a child was abused and neglected, "the trial

court must base its findings on the totality of the circumstances." N.J. Div. of

Youth & Fam. Servs. v. V.T., 423 N.J. Super. 320, 329 (App. Div. 2011).

      Our review of a trial court's finding of abuse or neglect is guided by well-

established principles. "[W]e accord substantial deference and defer to the

factual findings of the Family Part if they are sustained by 'adequate, substantial,

and credible evidence' in the record." N.J. Div. of Child Prot. & Permanency v.

N.B., 452 N.J. Super. 513, 521 (App. Div. 2017) (quoting N.J. Div. of Youth &

Fam. Servs. v. R.G., 217 N.J. 527, 552 (2014)). We ordinarily accord such

deference because of the Family Part's "special jurisdiction and expertise," N.J.

Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 343 (2010) (quoting

Cesare v. Cesare, 154 N.J. 394, 413 (1998)), and its "opportunity to make first-


                                                                              A-3308-19
                                        13
hand credibility judgments about the witnesses . . . [and have] a 'feel of the case'

that can never be realized by a review of the cold record," N.J. Div. of Youth &

Fam. Servs. v. E.P., 196 N.J. 88, 104 (2008) (quoting N.J. Div. of Youth & Fam.

Servs. v. M.M., 189 N.J. 261, 293 (2007)).

      "Nevertheless, if the trial court's conclusions are 'clearly mistaken or wide

of the mark[,]' an appellate court must intervene to ensure the fairness of the

proceeding." N.J. Div. of Youth & Fam. Servs. v. L.L., 201 N.J. 210, 226-27

(2010) (alteration in original) (quoting E.P., 196 N.J. at 104). We owe no

deference to the trial court's legal conclusions, which we review de novo. N.J.

Div. of Child Prot. & Permanency v. A.B., 231 N.J. 354, 369 (2017) (citation

omitted).

      Applying this limited scope of review, we affirm the finding of abuse and

neglect, substantially for the sound reasons expressed in Judge Belgard's oral

opinion. Our careful review of the record convinces us that the Division met its

burden of proving abuse and neglect by the preponderance of the evidence. We

add the following comments.

      Title Nine's "primary concern is the protection of the children, not the

culpability of parental conduct." G.S. v. N.J. Div. of Youth & Fam. Servs., 157

N.J. 161, 177 (1999) (citing State v. Demarest, 252 N.J. Super. 323, 330 (App.


                                                                              A-3308-19
                                        14
Div. 1991)); accord A.L., 213 N.J. at 18. "The focus in abuse and neglect

matters . . . is on promptly protecting a child who has suffered harm or faces

imminent danger." A.L., 213 N.J. at 18 (citing N.J.S.A. 9:6-8.21(c)(4)).

      Derek argues that the trial court incorrectly determined that Jennifer's out-

of-court statements were sufficiently corroborated to be admissible, constituting

reversible error. We disagree.

      "A Family Court's determination of whether the Division's proofs are

admissible is 'left to the . . . court's discretion, and its decision is reviewed under

an abuse of discretion standard.'" N.J. Div. of Child Prot. & Permanency v.

A.D., 455 N.J. Super. 144, 156 (App. Div. 2018) (alteration in original) (quoting

N.J. Div. of Youth & Fam. Servs. v. I.H.C., 415 N.J. Super. 551, 571 (App. Div.

2010)).

      "[P]revious statements made by the child relating to any allegations of

abuse or neglect shall be admissible in evidence; provided, however, that no

such statement, if uncorroborated, shall be sufficient to make a fact finding of

abuse or neglect." N.J.S.A. 9:6-8.46(a)(4). Accord P.W.R., 205 N.J. at 32-33.

The statute "constitutes a statutorily created exception to the hearsay rule but

independent evidence of corroboration is required in order to find abuse or

neglect." N.B., 452 N.J. Super. at 522.


                                                                                A-3308-19
                                         15
As we recently explained:

            "A child's statement need only be corroborated
     by '[s]ome direct or circumstantial evidence beyond the
     child's statement itself.'" N.B., 452 N.J. Super. at 522.
     "The most effective types of corroborative evidence
     may be eyewitness testimony, a confession, an
     admission or medical or scientific evidence." N.J. Div.
     of Youth & Fam. Servs. v. L.A., 357 N.J. Super. 155,
     166 (App. Div. 2003). However, corroboration of child
     sexual abuse does not have to be "offender specific,"
     because "[i]t would be a rare case where evidence could
     be produced that would directly corroborate the specific
     allegation of abuse between the child and the
     perpetrator . . . ." Z.P.R., 351 N.J. Super. at 435.
     Rather, corroborative evidence "need only provide
     support" for the child's statements and may be
     circumstantial. N.B., 452 N.J. Super. at 521. The
     evidence must be independently admissible for a court
     to deem it corroborative of a child's statement. See id.
     at 524-26 (finding evidence was insufficient to
     corroborate the child's statement because it constituted
     inadmissible hearsay).

              In N.B., we cautioned that "courts must protect
     against conflating a statement's reliability with
     corroboration," id. at 522, and determined "consistency
     alone does not constitute corroboration," id. at 523. We
     further noted that "in assessing the trustworthiness of a
     child's hearsay statement under N.J.R.E. 803(c)(27)
     . . . a court may consider . . . 'consistency of repetition,'"
     but that determination is "distinct from corroboration of
     the statement". Id. at 523 n.4.

     [A.D., 455 N.J. Super. at 1567.]




                                                                      A-3308-19
                                 16
      Judge Belgard's finding that Jennifer's out-of-court statements were

sufficiently corroborated and admissible is amply supported by competent

evidence in the record. We discern no abuse of discretion or legal error. The

changes in Jennifer's statements go to their probative weight, not their

admissibility. Therefore, Jennifer's statements regarding Derek's inappropriate

conduct were properly considered as part of the totality of the circumstances

when determining if Derek abused and neglected her.

      We next address Derek's arguments that the trial court abused its

discretion when it declined to grant an additional trial day to allow him to

produce additional witnesses, including an expert witness, after the court

granted the Division's application to amend the complaint to conform to the

evidence. We are unpersuaded by this argument.

      The expert that Derek sought to utilize would have extended the trial until

the following month due to his unavailability. Derek did not otherwise object

to amending the complaint to conform to the evidence. He did not identify any

other witnesses he intended to produce or provide a proffer of their expected

testimony.

      "Trial judges are given wide discretion in exercising control over their

courtrooms." N.J. Div. of Youth & Fam. Servs. v. J.Y., 352 N.J. Super. 245,


                                                                           A-3308-19
                                      17
264 (App. Div. 2002) (citations omitted). Thus, "we review a trial court's denial

of a request for an adjournment 'under an abuse of discretion standard.'"

Escobar-Barrera v. Kissin, 464 N.J. Super. 224, 233 (App. Div. 2020) (quoting

State ex rel. Comm'r of Transp. v. Shalom Money St., LLC, 432 N.J. Super. 1,

7 (App. Div. 2013)). As we explained in Escobar-Barrera:

            Whether there was an abuse of discretion depends on
            the amount of prejudice suffered by the aggrieved
            party. State v. Smith, 66 N.J. Super. 465, 468 (App.
            Div. 1961). Thus, refusal to grant an adjournment will
            not lead to reversal "unless an injustice has been done."
            Nadel v. Bergamo, 160 N.J. Super. 213, 218 (App. Div.
            1978).

            [Ibid.]

      Here, Derek's counsel was on notice that the Division would be obtaining

an expert witness from the filing of the complaint in October 2018. The trial

did not commence until April 17, 2019. Derek waited to retain an expert until

after the Division had presented its case. This delay, not excusable neglect,

resulted in his adjournment request.

      Notably, Judge Belgard offered a trial day nearly one month after the

hearing began for Derek to present his expert's testimony. She also offered to

allow the expert to testify by way of de bene esse deposition. Derek did not take

advantage of either opportunity.


                                                                           A-3308-19
                                       18
      In addition, Derek has not demonstrated that he was prejudiced by the

inability to call a psychologist as an expert witness. Dr. Brennan testified that

Jennifer had no physical abnormalities and that she repeated her allegations

against Derek. Dr. Udell performed a psychological evaluation of Jennifer. Her

focus was on the services relevant to the dispositional hearing. She did not

testify about Jennifer's allegations against Derek.    Judge Belgard gave Dr.

Udell's testimony "very little weight."

      Moreover, the finding of abuse and neglect hinged on the testimony

recounting the facts and corroboration of Jennifer's allegations. Rena witnessed

Derek inappropriately touching Jennifer and Derek made admissions that

provided the necessary corroboration for Jennifer's statements. Derek did not

proffer that his proposed expert or any other proposed witnesses would counter

any of the Division's factual witnesses.

      Under these circumstances, Derek was not prejudiced and did not suffer

an injustice. Therefore, the adjournment denial was not an abuse of discretion.

      Affirmed.




                                                                           A-3308-19
                                          19